PER CURIAM:
Mark Ryland Dowdy appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dowdy v. Louisa Cnty., No. 7:12-cv-00308-MFU-RSB (WD.Va. Oct. 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately *265presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.